Exhibit 10.1

ENERGIZER SPINCO, INC.

PURCHASE AGREEMENT

May 15, 2015

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

 As Representative of the Initial Purchasers

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Energizer SpinCo, Inc., a Missouri corporation (the “Company”),
proposes to issue and sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”) and the other several Initial Purchasers named in Annex A (the
“Initial Purchasers”), acting severally and not jointly, the respective amounts
set forth in such Schedule A of $600,000,000 aggregate principal amount of the
Company’s 5.500% Senior Notes due 2025 (the “Notes”), pursuant to the terms of
this purchase agreement (the “Agreement”). Merrill Lynch has agreed to act as
the representative of the several Initial Purchasers (the “Representative”) in
connection with the offering and sale of the Notes.

The Notes are being issued by the Company in connection with a spin-off
transaction pursuant to which the shares of the Company will be distributed to
the stockholders of Energizer Holdings Inc., a Missouri corporation (“Energizer
Holdings”). At or before the Effective Date (as defined below), Energizer
Holdings and the Company will complete the Internal Reorganization (as defined
in the Offering Memorandum (as defined below)), consummate the Separation (as
defined in the Offering Memorandum), and enter into the Separation Documents (as
defined below). The Separation and Distribution Agreement, the Transition
Services Agreement, the Tax Matters Agreement, the Employee Matters Agreement,
and the Trademark License Agreements, each in substantially the form filed as an
exhibit to the Company’s Registration Statement on Form 10 filed on May 11,
2015, are collectively referred to herein as the “Separation Documents.”

Prior to the Effective Date, the Company will enter into a credit agreement (the
“Credit Agreement”) providing for a term loan and revolving credit facility (the
“Credit Facilities”). The Credit Facilities will be guaranteed and secured
pursuant to certain agreements described in “Description of Other
Indebtedness—Senior Credit Facilities—Guarantees and security” of the Offering
Memorandum (collectively, the “Security Documents”).



--------------------------------------------------------------------------------

The Notes will be issued pursuant to an indenture (the “Indenture”), to be dated
as of the Closing Date (as defined below), by and among the Company and The Bank
of New York Mellon Trust Company, N.A., as trustee (the “Trustee”). The Notes
will be issued only in book-entry form in the name of Cede & Co., as nominee of
The Depository Trust Company (the “Depositary”) pursuant to a letter of
representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), among the Company and the Depositary.

On and after the Effective Date, the payment of principal, premium, if any, and
interest on the Notes will be fully and unconditionally guaranteed on a senior
unsecured basis (the “Guarantees”), jointly and severally by (i) each of the
Company’s domestic restricted subsidiaries that guarantees indebtedness, or is a
borrower, under the Credit Agreement, which subsidiaries, as of the Effective
Date, are expected to be those entities set forth on Schedule B (collectively,
the “Guarantors”), and (ii) any other subsidiary of the Company after the
Effective Date that executes an additional guarantee in accordance with the
terms of the Indenture. The Notes and the Guarantees related thereto are herein
collectively referred to as the “Securities.”

On the Closing Date, the Company will enter into an escrow and security
agreement (the “Escrow Agreement”) with the Bank of America. N.A., as escrow and
security agent (the “Escrow Agent”), and Bank of America, N.A, as financial
intermediary, pursuant to which the Company will deposit into an account pledged
to the Trustee (the “Escrow Account”) the net proceeds of the offering of the
Notes, together with an additional amount, in cash (collectively with any other
property from time to time held by the Escrow Agent, the “Escrowed Property”),
sufficient to redeem the Notes at a redemption price (the “Special Redemption
Price”) equal to the principal amount of the Notes plus accrued and unpaid
interest on the Notes to, but excluding July 16, 2015. Upon delivery by the
Company to the Escrow Agent and the Trustee of an officer’s certificate
certifying that the Escrow Conditions (as defined in the Escrow Agreement) have
been satisfied (the “Escrow Certificate”), the Escrowed Property will be
released to the Company (the “Effective Date”). If the Escrow Conditions are not
satisfied on or prior to the earlier of July 9, 2015 or such earlier date that
the Board of Directors of the Company, in accordance with the Escrow Agreement,
determines that the Escrow Conditions will not be satisfied (such date of
redemption, the “Special Redemption Date”), the Company will be required
pursuant to the terms of the Indenture and the Escrow Agreement to redeem the
Notes at the Special Redemption Price on the Special Redemption Date.

On or prior to the Effective Date, each of the Company’s domestic restricted
subsidiaries that guarantees the Company’s Credit Facilities shall execute (i) a
joinder agreement making them parties to this Agreement in the form of Exhibit A
hereto (the “Joinder Agreement”) and (ii) a supplemental indenture (and any
related instruments) pursuant to which they assume all of the obligations of a
Guarantor under the Indenture (the “Supplemental Indenture”).

The representations, warranties, covenants and agreements of the Guarantors
under this Agreement shall not become effective, and the Guarantors shall not
have any rights, benefits or obligations under this Agreement, until the
execution by the Guarantors of the Joinder Agreement, at which time such
representations, warranties, covenants and agreements shall become effective as
of the date hereof pursuant to the terms of the Joinder Agreement, and each of
the Guarantors shall, without any further action by any person, become a party
to this Agreement.

 

2



--------------------------------------------------------------------------------

The issuance and sale of the Notes pursuant to this Agreement and the Indenture,
the issuance of the Guarantees pursuant to the Supplemental Indenture, the entry
by the Company into the Escrow Agreement and the deposit of proceeds of the
issuance and sale of the Notes in the Escrow Account, the granting of any
security interest under the Escrow Agreement and the entry into the Joinder
Agreement and the DTC Agreement are referred to herein as the “Note
Transactions.” The entry by the Company into the Credit Agreement and the
initial extensions of credit thereunder on or prior to the Effective Date, and
the entry by the Company and the Guarantors, as applicable, into the Security
Documents (and the provision of guarantees and security interests pursuant
thereto) are referred to herein as the “Credit Transactions.” The transactions
contemplated by the Separation and the Separation Documents, any other
transactions not listed above and described in the Disclosure Package and the
Final Offering Memorandum under the captions “The Separation and Distribution”
and “Certain Relationships and Related Party Transactions,” and the payment of
transaction costs, other than the Note Transactions and the Credit Transactions,
are referred to herein as the “Spin-Off Transactions.” As used in this
Agreement, the term “Transaction Documents” means this Agreement, the Escrow
Agreement, the DTC Agreement, the Indenture, the Supplemental Indenture, and the
Joinder Agreement. The term “Credit Documents” means the Credit Agreement and
the Security Documents.

Unless the context otherwise requires, (1) the term “the Company” refers to
Energizer SpinCo, Inc. and (2) all references to the Company’s subsidiaries, as
applicable, refer to the entities that will be subsidiaries of the Company
following the consummation of the Spin-Off Transactions, which are the entities
that are expected to conduct the household products businesses of Energizer
Holdings (the “Business”).

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated May 11, 2015 (the “Preliminary Offering

 

3



--------------------------------------------------------------------------------

Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated May 15, 2015 in the form attached hereto as Exhibit
A (the “Pricing Supplement”), describing the terms of the Securities, each for
use by such Initial Purchaser in connection with its solicitation of offers to
purchase the Securities. The Preliminary Offering Memorandum and the Pricing
Supplement are herein referred to as the “Pricing Disclosure Package.” Promptly
after this Agreement is executed and delivered, the Company will prepare and
deliver to each Initial Purchaser a final offering memorandum dated the date
hereof (the “Final Offering Memorandum”).

The Company and, upon the execution and delivery of the Joinder Agreement, the
Guarantors, jointly and severally with the Company, hereby confirm their
agreements with the Initial Purchasers as follows:

Section 1. Representations and Warranties. Each of the Company and, upon the
execution and delivery of the Joinder Agreement, each of the Guarantors, jointly
and severally, with the Company hereby represents, warrants and covenants to
each of the Initial Purchasers that, as of the date hereof and as of the Closing
Date (references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and by such Initial Purchasers to their respective Subsequent Purchasers in the
manner contemplated by this Agreement and the Offering Memorandum to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act,” which term,
as used herein, includes the rules and regulations of the Commission promulgated
thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Company, its Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage, in connection with the offering of the Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act. With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Company and its

 

4



--------------------------------------------------------------------------------

Affiliates and any person acting on its or their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation or
warranty) has complied and will comply with the offering restrictions set forth
in Regulation S to the extent applicable.

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains or represents an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be,
which information is specified in Section 8(b). The Pricing Disclosure Package
contains, and the Final Offering Memorandum will contain, all the information
specified in, and meeting the requirements of, Rule 144A(d)(4). The Company and
the Guarantors have not distributed and will not distribute, prior to the later
of the Closing Date and the completion of the Initial Purchasers’ distribution
of the Securities, any offering material in connection with the offering and
sale of the Securities other than the Pricing Disclosure Package and the Final
Offering Memorandum.

(e) Company Additional Written Communications. The Company and the Guarantors
have not prepared, made, used, authorized, approved or distributed and will not
prepare, make, use, authorize, approve or distribute any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a). Each such
communication by the Company and the Guarantors or their respective agents and
representatives pursuant to clause (iii) of the preceding sentence (each, a
“Company Additional Written Communication”), when taken together with the
Pricing Disclosure Package, did not as of the Time of Sale, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
this representation, warranty and agreement shall not apply to statements in or
omissions from each such Company Additional Written Communication made in
reliance upon and in conformity with information furnished to the Company in
writing by any Initial Purchaser through the Representative expressly for use in
any Company Additional Written Communication, which information with respect to
the matters covered in clause (i) and (ii) above is specified in Section 8(b).

 

5



--------------------------------------------------------------------------------

(f) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and, as of the Effective Date, the Joinder
Agreement will have been duly and validly authorized, executed and delivered by
each of the Guarantors.

(g) The DTC Agreement. The DTC Agreement has been duly authorized and, on the
Closing Date, will have been duly executed and delivered by, and will constitute
a valid and binding agreement of, the Company, enforceable against the Company
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles, regardless of whether enforcement is considered in
proceeds at law or in equity, and applicable law and public policy with respect
to right to indemnity and contribution (the “Enforceability Exceptions”).

(h) Authorization of the Notes and the Guarantees. The Notes to be purchased by
the Initial Purchasers from the Company will on the Closing Date be in the form
contemplated by the Indenture, have been duly authorized by the Company for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by the
Enforceability Exceptions and will be entitled to the benefits of the Indenture.
The Guarantees of the Notes will be in the respective forms contemplated by the
Indenture. On the Effective Date, the Guarantees of the Notes will have been
duly authorized and executed by each of the Guarantors and, when the Notes have
been authenticated in the manner provided for in the Indenture and issued and
delivered against payment of the purchase price therefor, and when the
Supplemental Indenture has been executed by the Guarantors on the Effective
Date, the Guarantees of the Notes will constitute valid and binding agreements
of the Guarantors, enforceable against the Guarantors in accordance with their
terms, except as the enforcement thereof may be limited by the Enforceability
Exceptions and will be entitled to the benefits of the Indenture.

(i) Authorization of the Indenture and the Supplemental Indenture. The Indenture
has been duly authorized by the Company and, at the Closing Date, will have been
duly executed and delivered by the Company and will constitute a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as the enforcement thereof may be limited by the
Enforceability Exceptions. The Supplemental Indenture has been duly authorized
by the Company and, at the Effective Date, will have been duly authorized by
each Guarantor and executed and delivered by the Company and each Guarantor and
will constitute a valid and binding agreement of the Company and each Guarantor,
enforceable against the Company and each Guarantor in accordance with its terms,
except as the enforcement thereof may be limited the Enforceability Exceptions.

(j) The Escrow Agreement. The Escrow Agreement has been duly authorized by the
Company and, on the Closing Date, will have been duly executed and delivered by,
and, when duly executed and delivered in accordance with its terms by each of
the other parties thereto, will constitute a valid and binding agreement of, the
Company, enforceable against the Company in accordance with it terms, except as
the enforcement thereof may be limited by the Enforceability

 

6



--------------------------------------------------------------------------------

Exceptions. The Escrow Agreement will, on the Closing Date, create in favor of
the Trustee, for the benefit of itself and the holders of the Notes, as
applicable, a legal, valid and enforceable security interest in the Escrow
Collateral described therein as security for the Notes, as applicable, which
security interest, upon execution of the Escrow Agreement, will constitute a
fully perfected lien on, and security interest in, all rights, titles and
interests of the Company in the Escrow Collateral subject to no prior liens.

(k) The Credit Documents and Separation Documents. On or prior to the Effective
Date, each of the Credit Documents and the Separation Documents will have been
duly and validly authorized by the Company and the subsidiaries of the Company,
to the extent a party thereto, and, when duly executed and delivered by the
Company and the subsidiaries of the Company, as applicable, to the extent a
party thereto, will be the valid and legally binding obligation of the Company
and the subsidiaries of the Company, as applicable, to the extent a party
thereto, enforceable against the Company or such subsidiary, as applicable, in
accordance with its terms, except as the enforcement thereof may be limited by
the Enforceability Exceptions.

(l) Description of Documents. The Transaction Documents will conform in all
material respects to the respective statements relating thereto contained in the
Pricing Disclosure Package and the Final Offering Memorandum. The forms of
Separation Documents, and the forms of the Credit Documents, in the forms
provided to the Initial Purchasers prior to the date hereof, in each case will
conform in all material respects to the description thereof contained in the
Pricing Disclosure Package.

(m) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto subsequent to the
date hereof), subsequent to the respective dates as of which information is
given in the Offering Memorandum (exclusive of any amendment or supplement
thereto subsequent to the date hereof): (i) there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.

(n) Independent Accountants. PricewaterhouseCoopers LLP, which expressed its
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) is an independent registered
public accounting firm within the meaning of the Securities Act, the Exchange
Act and the rules of the Public Company Accounting Oversight Board.

 

7



--------------------------------------------------------------------------------

(o) Preparation of the Financial Statements. The financial statements, together
with the related notes, included in the Offering Memorandum present fairly in
all material respects the consolidated financial position of the entities to
which they relate as of and at the dates indicated and the results of their
operations and cash flows for the periods specified. Such financial statements
have been prepared in conformity with generally accepted accounting principles
as applied in the United States (“GAAP”) applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto. The financial data set forth in the Offering Memorandum
fairly present in all material respects the information set forth therein on a
basis consistent with that of the audited financial statements contained in the
Offering Memorandum. The pro forma combined condensed financial statements of
the Company and its subsidiaries and the related notes thereto included in the
Offering Memorandum present fairly in all material respects the information
contained therein, have been prepared in accordance with the Commission’s rules
and guidelines with respect to pro forma financial statements and have been
properly presented in all material respects on the bases described therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein. The statistical and market-related data and
forward-looking statements included in the Offering Memorandum are based on or
derived from sources that the Company and its subsidiaries believe to be
reliable and accurate in all material respects and represent their good faith
estimates that are made on the basis of data derived from such sources.

(p) Incorporation and Good Standing of the Company, the Guarantors and its
Subsidiaries. Each of the Company, the Guarantors and their respective
subsidiaries has been duly incorporated or formed, as applicable, and is validly
existing as a corporation, limited partnership or limited liability company, as
applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable, and has corporate, partnership or
limited liability company, as applicable, power and authority to own, lease and
operate its properties and to conduct its business as described in the Offering
Memorandum and, in the case of the Company and the Guarantors, to enter into and
perform its obligations under each of the Transaction Documents to which it is a
party. The Company, each Guarantor and their respective subsidiaries are each
duly qualified as a foreign corporation, limited partnership or limited
liability company, as applicable, to transact business and is in good standing
or equivalent status in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
result in a Material Adverse Change. All of the issued and outstanding capital
stock or other ownership interest of each subsidiary has been duly authorized
and validly issued, is fully paid and nonassessable and is owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim, except as disclosed in the
Offering Memorandum.

(q) Capitalization and Other Capital Stock Matters. At March 31, 2015, on a
consolidated basis, after giving pro forma effect to the Note Transactions, the
Credit Transactions, and the Spin-Off Transactions, the Company would have an
authorized and outstanding capitalization as set forth in the Offering
Memorandum under the caption “Capitalization” (other than for subsequent
issuances of capital stock, if any, pursuant to employee benefit plans described
in the Offering Memorandum or upon exercise of outstanding options described in
the Offering Memorandum).

 

8



--------------------------------------------------------------------------------

(r) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation of its charter, bylaws or other constitutive document or (ii) in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or any of
its subsidiaries is a party or by which it or any of them may be bound, or to
which any of the property or assets of the Company or any of its subsidiaries is
subject (each, an “Existing Instrument”), except, in the case of clause
(ii) above, for such Defaults as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

The execution, delivery and performance of each Transaction Document by the
Company and the issuance and delivery of the Notes, and consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum
(i) has been duly authorized by all necessary corporate action and will not
result in any violation of the provisions of the charter or bylaws of the
Company, (ii) will not conflict with or constitute a breach of, or Default or a
Debt Repayment Triggering Event (as defined below) under, or (except for the
liens securing the Escrow Collateral) result in the creation or imposition of
any lien, charge or encumbrance upon any property or assets of the Company or
any of its subsidiaries pursuant to, or require the consent (except as shall
have been obtained prior the Effective Date) of any other party to any
Transaction Document, and (iii) will not result in any violation by the Company
or its subsidiaries of any law, administrative regulation or administrative or
court decree applicable to the Company or any subsidiary (assuming the accuracy
of the representations and warranties set forth in Section 2(d) and the due
performance of the covenant in Section 7 by the Initial Purchasers), except
(x) in the case of clauses (ii) and (iii) for such conflicts, breaches,
Defaults, Debt Repayment Triggering Events, liens, charges, encumbrances or
violations as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change and (y) in the case of clause
(iii) above, for any such violation that may arise under applicable state
securities laws or rules or statutes in connection with the purchase and
distribution of the Notes by the Initial Purchasers.

The execution, delivery and performance of (a) each Transaction Document by each
of the Guarantors (to the extent party thereto) and (b) each Credit Document and
each Separation Document by the Company, the Guarantors and their respective
subsidiaries (the “Company Entities”), to the extent a party thereto, and the
issuance and delivery of the Guarantees, and consummation of the transactions
contemplated by the Credit Documents and the Separation Documents (i) will, as
of the Effective Date, have been duly authorized by all necessary corporate or
other action and will not result in any violation of the provisions of the
charter, bylaws or other constitutive document of the Company Entities,
(ii) will not conflict with or constitute a breach of, or Default or a Debt
Repayment Triggering Event (as defined below) under, or (except for the liens
securing the Credit Facilities) result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or any of
its subsidiaries pursuant to, or require the consent (except as shall have been
obtained prior the Effective Date) of any other party to, any Existing
Instrument and any Transaction Document, and (iii) will not result in any
violation by the Company Entities of any law, administrative

 

9



--------------------------------------------------------------------------------

regulation or administrative or court decree applicable to the Company or any
subsidiary (assuming the accuracy of the representations and warranties set
forth in Section 2(d) and the due performance of the covenant in Section 7 by
the Initial Purchasers), except (x) in the case of clauses (ii) and (iii), for
such conflicts, breaches, Defaults, Debt Repayment Triggering Events, liens,
charges, encumbrances or violations as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change and
(y) in the case of clause (iii) above, for any such violation that may arise
under applicable state securities laws or rules or statutes in connection with
the purchase and distribution of the Notes by the Initial Purchasers.

No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency is
required for the execution, delivery and performance of the Transaction
Documents (assuming the accuracy of the representations and warranties set forth
in Section 2(d) and the due performance of the covenant in Section 7 by the
Initial Purchasers), the Credit Documents and the Separation Documents by the
Company and its subsidiaries to the extent a party thereto, or the issuance and
delivery of the Securities, or consummation of the transactions contemplated
hereby and thereby and by the Offering Memorandum, (i) except such as have been
obtained or made by the Company and its subsidiaries and are in full force and
effect, (ii) except such as may be required by the securities laws of the
several states of the United States or of any foreign jurisdictions, (iii) such
mortgages, filings and recordings with governmental or regulatory authorities as
may be required to perfect security interests under the Credit Facilities or the
Escrow Agreement, (iv) with respect to the Separation, as will be obtained or
made at or prior to the Effective Date, (v) the filing of such Current Report on
Form 8-K under the Exchange Act as may be required in connection with the Note
Transactions, the Credit Transactions or the Spin-Off Transactions and (vi) with
respect to the Separation Documents, such consents, approvals, authorizations,
orders, registrations or filings, if any, as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change. As
used herein, a “Debt Repayment Triggering Event” means any event or condition
which gives, or with the giving of notice or lapse of time would give, the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any of
its subsidiaries.

(s) No Material Actions or Proceedings. Except as otherwise disclosed in the
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the best of the Company’s and Guarantors’ knowledge,
threatened (i) against or affecting the Company or any of its subsidiaries or
(ii) which has as the subject thereof any property owned or leased by, the
Company or any of its subsidiaries and any such action, suit or proceeding would
reasonably be expected to result in a Material Adverse Change or materially
adversely affect the consummation of the transactions contemplated by this
Agreement. Except as otherwise disclosed in the Offering Memorandum, no labor
dispute with the employees of the Company or any of its subsidiaries exists or,
to the best of the Company’s and Guarantors’ knowledge, is threatened or
imminent, except as would not reasonably be expected to result in a Material
Adverse Change.

(t) Intellectual Property Rights. Except as otherwise disclosed in the Offering
Memorandum, the Company and its subsidiaries own or possess sufficient
trademarks, trade names, patent rights, copyrights, licenses, approvals, trade
secrets and other similar rights

 

10



--------------------------------------------------------------------------------

(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
the Business as now conducted, except where the failure so to possess would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change; and the expected expiration of any of such Intellectual Property
Rights would not reasonably be expected to result in a Material Adverse Change.
Neither the Company nor any of its subsidiaries has received any notice of
infringement or conflict with asserted Intellectual Property Rights of others,
which infringement or conflict would reasonably be expected to result in a
Material Adverse Change.

(u) All Necessary Permits, etc. Except as otherwise disclosed in the Offering
Memorandum, the Company and each subsidiary possesses such valid and current
certificates, authorizations or permits issued by the appropriate state, federal
or foreign regulatory agencies or bodies necessary to own, lease and operate its
properties and to conduct the Business, except for any of the foregoing that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change, and neither the Company nor any subsidiary has
received any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such certificate, authorization or permit which,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Change.

(v) Title to Properties. Except as otherwise disclosed in the Offering
Memorandum, the Company and each of its subsidiaries has good and marketable
title to all the properties and assets reflected as owned in the financial
statements referred to in Section 1(o) hereof (or elsewhere in the Offering
Memorandum), in each case free and clear of any security interests, mortgages,
liens, encumbrances, equities, claims and other defects, except as disclosed in
the Offering Memorandum and except such as do not materially and adversely
affect the value of such property and do not materially interfere with the use
made or proposed to be made of such property by the Company or such subsidiary
or would not reasonably be expected to result in a Material Adverse Change. The
real property, improvements, equipment and personal property are held under
lease by the Company or any subsidiary under valid and, to the knowledge of the
Company and the Guarantors, enforceable leases, with such exceptions as are not
material and do not materially interfere with the use made or proposed to be
made of such real property, improvements, equipment or personal property by the
Company or such subsidiary and except as the enforcement thereof may be limited
by the Enforceability Exceptions.

(w) Tax Law Compliance. The Company and its consolidated subsidiaries have filed
all necessary federal, state and foreign income and franchise tax returns,
subject to permitted extensions, and have paid all taxes required to be paid
(including any related or similar assessment, fine or penalty that is due and
payable) except as may be being contested in good faith and by appropriate
proceedings, and in each case except as would not, individually or in the
aggregate, reasonably be expected to result in a Materially Adverse Change. The
Company has made appropriate charges, accruals and reserves in accordance with
GAAP in the applicable financial statements referred to in Section 1(o) hereof
in respect of all material federal, state and foreign income and franchise taxes
for all periods as to which the tax liability of the Company or any of its
consolidated subsidiaries has not been finally determined.

(x) Company and Guarantors Not an “Investment Company”. Neither the Company nor
any Guarantor is, or after receipt of payment for the Securities will be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder).

 

11



--------------------------------------------------------------------------------

(y) Insurance. Each of the Company and its subsidiaries are or, as of the
Effective Date, will be, insured by recognized, financially sound institutions
with policies in such amounts and with such deductibles and covering such risks
as are generally customary for their businesses including, without limitation,
policies covering real and personal property owned or leased by the Company and
its subsidiaries against theft, damage, destruction, acts of vandalism, flood
and earthquakes. The Company has no reason to believe that it or any subsidiary
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be generally customary to conduct its business as now conducted and at a
cost that would not reasonably be expected to result in a Material Adverse
Change. In the past three years, neither of the Company nor any subsidiary has
been denied any insurance coverage which it has sought or for which it has
applied that, individually or in the aggregate, would be reasonably likely to
result in a Material Adverse Change.

(z) No Price Stabilization or Manipulation. None of the Company or any
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(aa) Solvency. The Company and the Guarantors, when taken together as one entity
(the “Consolidated Entity”) is, and immediately after each of the Closing Date
and Effective Date will be, Solvent. As used herein, the term “Solvent” means,
with respect to the Consolidated Entity on a particular date, that on such date
(i) the fair market value of the assets of the Consolidated Entity is greater
than the total amount of liabilities (including contingent liabilities) of such
person, (ii) the present fair salable value of the assets of the Consolidated
Entity is greater than the amount that will be required to pay the probable
liabilities of such person on its debts as they become absolute and matured,
(iii) the Consolidated Entity is able to realize upon their assets and pay its
debts and other liabilities, including contingent obligations, as they mature
and (iv) the Consolidated Entity does not have unreasonably small capital.

(bb) Compliance with Sarbanes-Oxley. The Company and its subsidiaries and their
respective officers and directors are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).

(cc) Company’s Accounting System. As of the Effective Date, the Company and its
subsidiaries will maintain a system of accounting controls that is in compliance
in all material respects with the applicable provisions of the Sarbanes-Oxley
Act and is sufficient to provide reasonable assurances that: (i) transactions
are executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

 

12



--------------------------------------------------------------------------------

(dd) Disclosure Controls and Procedures. As of the Effective Date, the Company
will have established and will maintain disclosure controls and procedures (as
such term is defined in Rules 13a-15 and 15d-15 under the Exchange Act); such
disclosure controls and procedures are designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
chief executive officer and chief financial officer of the Company by others
within the Company or any of its subsidiaries to the extent required by such
Rules, and such disclosure controls and procedures will be reasonably effective
to perform the functions for which they were established subject to the
limitations of any such control system; as of the Effective Date, the Company’s
auditors and the Audit Committee of the Board of Directors of the Company will
be advised of: (i) any significant deficiencies or material weaknesses in the
design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize, and report financial data; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls.

(ee) Regulations T, U, X. Neither the Company nor any of the Guarantors, any
agent thereof acting on their behalf has taken, and none of them will take, any
action that might cause this Agreement or the issuance or sale of the Securities
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System.

(ff) Compliance with and Liability Under Environmental Laws. Except as otherwise
disclosed in the Offering Memorandum or as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change:
(i) each of the Company and its subsidiaries and their respective operations and
facilities are, to the best of the knowledge of the Company and the Guarantors,
in compliance with, and not subject to any known liabilities under, applicable
Environmental Laws, which compliance includes, without limitation, having
obtained and being in compliance with any permits, licenses or other
governmental authorizations or approvals required to conduct the Business, and
having made all filings and provided all financial assurances and notices,
required for the ownership and operation of the business, properties and
facilities of the Company or its subsidiaries in the manner described in the
Offering Memorandum under applicable Environmental Laws, and compliance with the
terms and conditions thereof; (ii) neither the Company nor any of its
subsidiaries has received any written communication, whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the Company
or any of its subsidiaries is in violation of any Environmental Law, other than
with respect to such communications as have been resolved and for which no
costs, obligations or damages remain; (iii) there is no claim, action or cause
of action filed with a court or governmental authority, no investigation with
respect to which the Company has received written notice, and no written notice
by any person or entity alleging actual or potential liability on the part of
the Company or any of its subsidiaries based on or pursuant to any Environmental
Law pending or, to the best of the Company’s and Guarantors’ knowledge,
threatened against the Company or any of its subsidiaries or any person or
entity whose liability under or pursuant to any Environmental Law the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law; (iv) neither the Company nor any of its subsidiaries is
conducting or paying for, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any site or
facility, nor is any of them subject or a party to any order, judgment, decree,
contract or agreement which imposes any obligation or liability under any
Environmental Law; (v) no lien, charge, encumbrance or restriction has been
recorded pursuant to any Environmental Law with

 

13



--------------------------------------------------------------------------------

respect to any assets, facility or property owned, operated or leased by the
Company or any of its subsidiaries; and (vi) there are no past or present
actions, activities, circumstances, conditions or occurrences, including,
without limitation, the Release or threatened Release of any Material of
Environmental Concern, that could reasonably be expected to result in a
violation of or liability under any Environmental Law on the part of the Company
or any of its subsidiaries, including without limitation, any such liability
which the Company or any of its subsidiaries has retained or assumed either
contractually or by operation of law.

For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means all federal, state, local and foreign laws or regulations, ordinances,
codes, orders, decrees, judgments and injunctions issued, promulgated or entered
thereunder, relating to pollution or protection of the Environment or human
health, including without limitation, those relating to (i) the Release or
threatened Release of Materials of Environmental Concern; and (ii) the
manufacture, processing, distribution, use, generation, treatment, storage,
transport, handling or recycling of Materials of Environmental Concern.
“Materials of Environmental Concern” means any substance, material, pollutant,
contaminant, chemical, waste, compound, or constituent, in any form, including
without limitation, petroleum and petroleum products, subject to regulation or
which can give rise to liability under any Environmental Law. “Release” means
any release, spill, emission, discharge, deposit, disposal, leaking, pumping,
pouring, dumping, emptying, injection or leaching into the Environment.

(gg) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company reviews the effect of Environmental Laws on
the business, operations and properties of the Company and its subsidiaries, in
the course of which it identifies and evaluates associated costs and liabilities
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties). On the basis of such review and the
amount of its established reserves, the Company has reasonably concluded that
such associated costs and liabilities would not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Change.

(hh) ERISA Compliance. Except as otherwise disclosed in the Offering Memorandum,
the Company and its subsidiaries and any “employee benefit plan” (as defined
under the Employee Retirement Income Security Act of 1974 (as amended, “ERISA,”
which term, as used herein, includes the regulations and published
interpretations thereunder) established or maintained by the Company, its
subsidiaries or their ERISA Affiliates (as defined below) are in compliance in
all material respects with ERISA. Neither the Company nor its ERISA Affiliates
have an obligation to contribute to “multiemployer plan” (as defined in
Section 4001 of ERISA). “ERISA Affiliate” means, with respect to the Company or
a subsidiary, any member of any group of organizations described in Section 414
of the Internal Revenue Code of 1986 (as amended, the “Code,” which term, as
used herein, includes the regulations and published interpretations thereunder)
of which the Company or such subsidiary is a member. Except as otherwise
disclosed in the Offering Memorandum or would not reasonably be expected to
result in a Material Adverse Change, (x) no “reportable event” (as defined under
ERISA) has occurred

 

14



--------------------------------------------------------------------------------

or is reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates, (y) no “single employer plan” (as defined in Section 4001 of ERISA)
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA), and
(z) neither the Company, its subsidiaries nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any material liability under (i) Title
IV of ERISA with respect to termination of, or withdrawal from, any “employee
benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each
“employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code has obtained a favorable determination letter from
the Internal Revenue Service as to the tax-qualified status of such plan and
nothing has occurred, whether by action or failure to act, which would cause the
loss of such qualification.

(ii) Compliance with Labor Laws. Except as otherwise disclosed in the Offering
Memorandum or as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change, (i) there is (A) no unfair
labor practice complaint pending or, to the best of the Company’s and
Guarantors’ knowledge, threatened against the Company or any of its subsidiaries
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under collective bargaining agreements pending, or
to the best of the Company’s and Guarantors’ knowledge, threatened, against the
Company or any of its subsidiaries, (B) no strike, labor dispute, slowdown or
stoppage pending or, to the best of the Company’s and Guarantors’ knowledge,
threatened against the Company or any of its subsidiaries and (C) no union
representation question existing with respect to the employees of the Company or
any of its subsidiaries and, to the best of the Company’s and Guarantors’
knowledge, no union organizing activities taking place and (ii) there has been
no violation of any federal, state or local law relating to discrimination in
hiring, promotion or pay of employees or of any applicable wage or hour laws.

(jj) Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any Affiliate of the Company, on the one
hand, and any director, officer, member, shareholder, customer or supplier of
the Company or any Affiliate of the Company, on the other hand, which is
required by the Securities Act to be disclosed in a registration statement on
Form S-1 which is not so disclosed in the Offering Memorandum. Except as
otherwise disclosed in the Offering Memorandum, there are no outstanding loans,
advances (except advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company or any Affiliate of the
Company to or for the benefit of any of the executive officers (as defined in
Rule 3b-7 under the Exchange Act) or directors of the Company or any Affiliate
of the Company or any of their respective family members, to the extent so
required to be disclosed in such Form S-1.

(kk) No Unlawful Payments. Neither the Company nor any of its subsidiaries, nor
any director, officer or employee of the Company or any of its subsidiaries nor,
to the knowledge of the Company and the Guarantors, any agent, Affiliate or
other person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or

 

15



--------------------------------------------------------------------------------

indirect unlawful payment or benefit to any foreign or domestic government
official or employee, including of any government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Company, its subsidiaries and, to the knowledge of the
Company and the Guarantors, its Affiliates have conducted their businesses in
compliance with all applicable anti-bribery and anti-corruption laws and have
instituted, maintain and enforce policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.

(ll) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company and the Guarantors, threatened.

(mm) No Conflict with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors, officers or employees, nor, to the knowledge of the
Company and the Guarantors, any agent, Affiliate or other person associated with
or acting on behalf of the Company or any of its subsidiaries (A) is currently
the subject or the target of any sanctions administered or enforced by the U.S.
government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any of its
subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, the Crimea
Region of Ukraine, Cuba, Iran, Libya, North Korea, Sudan or in any other country
or territory, that, at the time of such funding, is the subject of Sanctions
(each, a “Sanctioned Country”); (B) will directly or indirectly use the proceeds
of the offering of the Securities hereunder, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity (i) to fund or facilitate any activities of or business with
any person that, at the time of such funding or facilitation, is the subject or
target of Sanctions, (ii) to fund or facilitate any activities of or business in
any Sanctioned Country or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, initial purchaser, advisor, investor or otherwise) of
Sanctions. The Company and its subsidiaries have

 

16



--------------------------------------------------------------------------------

not knowingly engaged in and are not now knowingly engaged in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.

(nn) Regulation S. The Company, the Guarantors and their respective Affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation) have complied with
and will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902. The Securities sold in reliance on Regulation S will be
represented upon issuance by a temporary global security that may not be
exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of the Securities Act and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

(oo) No Restrictions on Subsidiaries. Except as disclosed in the Offering
Memorandum, no subsidiary of the Company or the Guarantors is currently
prohibited or, as of the Effective Date, will be prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company or the Guarantors or any of
their respective subsidiaries, as applicable, or from making any other
distribution on its capital stock, from repaying to the Company, the Guarantors
or any of their respective subsidiaries any loans or advances to it from the
Company, the Guarantors, or any of their respective subsidiaries or from
transferring any of its properties or assets to the Company or the Guarantors,
as applicable.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

Section 2. Purchase, Sale and Delivery of the Notes.

(a) The Notes. The Company agrees to issue and sell to the Initial Purchasers,
severally and not jointly, all of the Notes, and subject to the conditions set
forth herein, the Initial Purchasers agree, severally and not jointly, to
purchase from the Company the aggregate principal amount of Notes set forth
opposite their names on Schedule A, at a purchase price of 98.75% of the
principal amount thereof payable on the Closing Date, in each case, on the basis
of the representations, warranties and agreements herein contained, and upon the
terms herein set forth.

(b) The Closing Date. Delivery of certificates for the Notes in definitive form
to be purchased by the Initial Purchasers and payment therefor shall be made at
the offices of Davis Polk & Wardwell, LLP, 450 Lexington Avenue, New York, New
York 10017 (or such other place as may be agreed to by the Company and Merrill
Lynch) at 9:00 a.m. New York City time, on June 1, 2015 or such other time and
date as Merrill Lynch shall designate by notice to the Company (the time and
date of such closing are called the “Closing Date”). The Company hereby
acknowledges that circumstances under which Merrill Lynch may provide notice to

 

17



--------------------------------------------------------------------------------

postpone the Closing Date as originally scheduled include, but are in no way
limited to, any determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Offering
Memorandum or a delay as contemplated by the provisions of Section 17 hereof.

(c) Delivery of the Notes. The Company shall deliver, or cause to be delivered,
to Merrill Lynch for the accounts of the several Initial Purchasers certificates
for the Notes at the Closing Date against the irrevocable release of a wire
transfer of immediately available funds for the amount of the purchase price
therefor. The certificates for the Notes shall be in such denominations and
registered in the name of Cede & Co., as nominee of the Depositary, pursuant to
the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as Merrill Lynch
may designate. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i) it will offer and sell Notes only to (a) persons whom it reasonably believes
are “qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A in
transactions meeting the requirements of Rule 144A or (b) upon the terms and
conditions set forth in Annex I to this Agreement;

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii) it will not offer or sell Notes by, any form of general solicitation or
general advertising, including but not limited to the methods described in Rule
502(c) under the Securities Act.

Section 3. Additional Covenants. Each of the Company and, upon execution and
delivery of the Joinder Agreement, each of the Guarantors, jointly and severally
with the Company, further covenants and agrees with each Initial Purchaser as
follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement without the prior consent of the Representative. The Company
will not amend or supplement the Final Offering Memorandum prior to the Closing
Date unless the Representative shall previously have been furnished a copy of
the proposed amendment or supplement at least two business days prior to the
proposed use or filing, and shall not have reasonably objected in writing to
such amendment or supplement. Before using, authorizing, approving or
distributing any Company Additional Written Communication, the

 

18



--------------------------------------------------------------------------------

Company and the Guarantors will furnish to the Representative a copy of such
written communication for review and will not use, authorize, approve or
distribute any such written communication to which the Representative reasonably
objects in writing.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the reasonable judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 3(a)
hereof) and furnish at its own expense to the Initial Purchasers, amendments or
supplements to the Final Offering Memorandum so that the statements in the Final
Offering Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Representative and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions mutually acceptable to the Company and the Representative, shall
comply with such laws and shall continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Securities.
None of the Company or any of the

 

19



--------------------------------------------------------------------------------

Guarantors shall be required to qualify as a foreign corporation or other entity
or to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation. The Company will advise the
Representative promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its best efforts to obtain the withdrawal thereof.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Notes sold by it in the manner described under the caption “Use of Proceeds”
in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

(g) Additional Issuer Information. At any time when the Company is not subject
to Section 13 or 15 of the Exchange Act, for the benefit of holders and
beneficial owners from time to time of the Securities, the Company shall
furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities information (“Additional
Issuer Information”) satisfying the requirements of Rule 144A(d) for so long as
the notes are subject to resale restrictions under Rule 144 under the Securities
Act. After the Effective Date and prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission all reports and
documents required to be filed under Section 13 or 15 of the Exchange Act.

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
90 days following the date hereof, the Company will not, without the prior
written consent of Merrill Lynch (which consent may be withheld at the sole
discretion of Merrill Lynch), directly or indirectly, sell, offer, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the Securities Act in respect of, any debt securities of the
Company or securities exchangeable for or convertible into such debt securities
of the Company (other than as contemplated by this Agreement), it being
acknowledged and agreed that the Credit Facilities shall not be deemed to cover
any such debt securities.

(i) Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities remain
outstanding, the Company will furnish to the Representative and, upon request,
to each of the other Initial Purchasers: (i) as soon as practicable after
completion of any Annual Report of the Company containing the balance sheet of
the Company as of the close of each fiscal year and statements of income,
shareholders’ equity and cash flows for the year then ended and the opinion
thereon of the Company’s independent public or certified public accountants,
copies of such Annual Report; (ii) as soon as practicable after completion of
any proxy statement, Annual Report on

 

20



--------------------------------------------------------------------------------

Form 10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other
report filed by the Company with the Commission, the Financial Industry
Regulatory Authority (“FINRA”) or any securities exchange, copies thereof; and
(iii) as soon as available, copies of any report or communication of the Company
mailed generally to holders of its capital stock or debt securities (including
the holders of the Securities), if, in each case, such documents are not filed
with the Commission within the time periods specified by the Commission’s rules
and regulations under Section 13 or 15 of the Exchange Act.

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company or any of
its Affiliates of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Securities Act, such offer or sale would
render invalid (for the purpose of (i) the sale of the Securities by the Company
to the Initial Purchasers, (ii) the resale of the Securities by the Initial
Purchasers to Subsequent Purchasers or (iii) the resale of the Securities by
such Subsequent Purchasers to others) the exemption from the registration
requirements of the Securities Act provided by Section 4(a)(2) thereof or by
Rule 144A or by Regulation S thereunder or otherwise.

(k) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply in all material respects with the offering restrictions
requirement of Regulation S with respect to the Securities.

(l) No Restricted Resales. During the one-year period following the Effective
Date, the Company will not, and will not permit any of its Affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Notes that
have been reacquired by any of them other than pursuant to an effective
registration statement under the Securities Act.

(m) Legended Securities. Each certificate for a Security will bear the legend
substantially in the form contained in “Transfer Restrictions” in the
Preliminary Offering Memorandum for the time period and upon the other terms
stated in the Preliminary Offering Memorandum.

(n) Escrow of Proceeds. On the Closing Date, the Company will deposit or cause
to be deposited with the Escrow Agent an amount in cash, which, together with
the net proceeds of the offering of the Notes deposited by the Initial Purchase
hereof and the Escrow Agreement, is sufficient to redeem the Notes at the
Special Redemption Price on July 9, 2015, pursuant to the terms of the Escrow
Agreement.

 

21



--------------------------------------------------------------------------------

(o) Effective Date Documentation. On the Effective Date, the Company and the
Guarantors shall satisfy the following:

(i) Opinions. The Representative shall have received on the Effective Date an
opinion of Bryan Cave LLP, counsel for the Company and the Guarantors, dated the
Effective Date, addressed to the Purchasers, to the effect set forth in Exhibit
D-1 and an opinion of Mark S. LaVigne, Vice President, Chief Operating Officer &
Secretary of the Company dated the Effective Date, addressed to the Purchasers,
to the effect set forth in Exhibit D-2 and any additional local counsel opinions
with respect to the Guarantors as the Representative may reasonably request.

(ii) Joinder Agreement and Supplemental Agreement. The Representative shall have
received a fully executed copy of each of the Joinder Agreement dated the
Effective Date in the form attached as Exhibit B hereto, and the Supplemental
Indenture;

(iii) Consummation of the Transactions. The Note Transactions, the Credit
Transactions and the Spin-Off Transactions shall have been consummated on
substantially the same terms and conditions described in the Pricing Disclosure
Package;

(iv) Escrow Certificate. The Representative shall have received a fully executed
copy of the Escrow Certificate, dated as of the Effective Date, in the form
attached to the Escrow Agreement;

(v) Other Documents. The Representative shall have been furnished with such
further certificates and documents confirming the representations and
warranties, covenants and conditions in connection with the release of the
Escrowed Property and related matters as the Representative may reasonably have
requested.

The Representative on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

Section 4. Payment of Expenses. Each of the Company and the Guarantors agrees to
pay all costs, fees and expenses incurred in connection with the performance of
its obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation, (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Company’s and the Guarantors’ counsel, independent public or
certified public accountants and other advisors, (iv) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Pricing Disclosure Package and the Final Offering Memorandum
(including financial statements and exhibits), and all amendments and
supplements thereto, and the Transaction Documents, (v) all filing fees,
attorneys’ fees and expenses incurred by the Company and the Guarantors, and all
filing fees, reasonable and documented attorneys’ fees and expenses incurred by
the Initial Purchasers (which attorneys’ fees and expenses shall not exceed
$10,000), in connection with qualifying or registering (or obtaining exemptions
from the qualification or registration of) all or any part of the Securities for
offer and sale under the securities laws of the several states of the United
States, the provinces of Canada or other jurisdictions mutually acceptable to
the Company and the Initial Purchasers (including, without limitation, the cost
of preparing, printing and mailing preliminary and final

 

22



--------------------------------------------------------------------------------

blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum, (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture, the Security Documents and the
Securities, (vii) any fees payable in connection with the rating of the
Securities with the ratings agencies, (viii) any filing fees incident to, and
any reasonable fees and disbursements of counsel to the Initial Purchasers in
connection with the review by FINRA, if any, of the terms of the sale of the
Securities, (ix) the fees and expenses of the Escrow Agent under the Escrow
Agreement and all fees and expenses associated with the grant or perfection of
the security interests and liens to be obtained under the Escrow Agreement
including, without limitation, the preparation of the Escrow Agreement and the
other documents required thereunder in connection therewith and all lien search
and filing fees in connection with perfecting the security interest in the
Escrow Collateral, (x) all fees and expenses (including reasonable fees and
expenses of counsel) of the Company and the Guarantors in connection with
approval of the Securities by the Depositary for “book-entry” transfer, and the
performance by the Company and the Guarantors of their respective other
obligations under this Agreement and (xi) all reasonable and documented expenses
incident to the “road show” for the offering of the Securities, including the
cost of any chartered airplane or other transportation, if agreed to by the
Company in advance. Except as provided in this Section 4 and Sections 6, 8 and 9
hereof, the Initial Purchasers shall pay their own expenses, including the fees
and disbursements of their counsel.

Section 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 1 hereof as of the date hereof and as of the Closing Date as
though then made and to the timely performance by the Company of its covenants
and other obligations hereunder, and to each of the following additional
conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from PricewaterhouseCoopers LLP, the independent registered
public accounting firm for the Company, a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, covering the financial information in the
Pricing Disclosure Package and other customary matters. In addition, on the
Closing Date, the Initial Purchasers shall have received from such accountants a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
in the form of the “comfort letter” delivered on the date hereof, except that
(i) it shall cover the financial information in the Final Offering Memorandum
and any amendment or supplement thereto and (ii) procedures shall be brought
down to a date no more than 3 days prior to the Closing Date.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change; and

 

23



--------------------------------------------------------------------------------

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section 3(a)(62) of the Exchange Act.

(c) Opinion and 10b-5 Statement of Outside Counsel for the Company. On the
Closing Date the Initial Purchasers shall have received the favorable opinion of
Bryan Cave LLP, counsel for the Company, dated as of such Closing Date, the form
of which is attached as Exhibit C-1.

(d) Opinion and 10b-5 Statement of General Counsel for the Company. On the
Closing Date the Initial Purchasers shall have received the favorable opinion of
Mark S. LaVigne, Vice President, General Counsel and Secretary of Energizer
Holdings and Vice President, Chief Operating Officer and Secretary for the
Company, dated as of such Closing Date, the form of which is attached as
Exhibit C-2.

(e) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. On the
Closing Date the Initial Purchasers shall have received the favorable opinion of
Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, dated as of such
Closing Date, with respect to such matters as may be reasonably requested by the
Initial Purchasers.

(f) Officers’ Certificate. On the Closing Date, the Initial Purchasers shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and the Chief Financial Officer or
Treasurer of the Company, dated as of the Closing Date, in the name and on
behalf of the Company, and not in their individual capacities, to the effect set
forth in Section 5(b)(ii) hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations and warranties of the Company set forth in Section 1
hereof were true and correct in all material respects as of the date hereof and
are true and correct in all material respects as of the Closing Date (or in the
case of representations and warranties that are qualified by materiality or
Material Adverse Change, were true and correct) with the same force and effect
as though expressly made on and as of the Closing Date; and

(iii) the Company has complied in all material respects with all the agreements
and satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date.

(g) Indenture. The Company shall have executed and delivered the Indenture, in
form and substance reasonably satisfactory to the Initial Purchasers, and the
Initial Purchasers shall have received executed copies thereof.

 

24



--------------------------------------------------------------------------------

(h) Escrow Agreement. On or prior to the Closing Date, the Escrow Agreement
shall have been entered into by the parties thereto in form and substance
reasonably satisfactory to the Initial Purchasers and the Initial Purchasers
shall have received executed copies thereof.

(i) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

Section 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or clauses (i), (iv) or
(v) of Section 10 hereof, including if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or to comply with any provision hereof, the Company agrees to reimburse the
Initial Purchasers, severally, upon demand for all out-of-pocket expenses that
shall have been reasonably incurred and documented by the Initial Purchasers in
connection with the proposed purchase and the offering and sale of the
Securities, including, without limitation, fees and disbursements of counsel,
printing expenses, travel expenses, postage, facsimile and telephone charges.

Section 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be QIBs or non-U.S.
persons outside the United States to whom the offeror or seller reasonably
believes offers and sales of the Securities may be made in reliance upon
Regulation S upon the terms and conditions set forth in Annex I hereto, which
Annex I is hereby expressly made a part hereof.

(b) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities.

(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Securities shall bear the legend set forth under the caption “Notice of
Investors” in the Preliminary Offering Memorandum.

 

25



--------------------------------------------------------------------------------

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

Section 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and, upon
execution and delivery of the Joinder Agreement, each of the Guarantors, jointly
and severally with the Company, agrees to indemnify and hold harmless each
Initial Purchaser, its Affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or documented expense, as incurred, to which such Initial Purchaser, Affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based: upon any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and to reimburse each
Initial Purchaser and each such Affiliate, director, officer, employee or
controlling person for any and all expenses (including the fees and
disbursements of one firm of counsel chosen by Merrill Lynch in addition to
local counsels, as provided in Section 8(c))) as such expenses are reasonably
incurred by such Initial Purchaser or such Affiliate, director, officer,
employee or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action; provided, however, that the foregoing indemnity agreement
shall not apply, with respect to an Initial Purchaser, to any loss, claim,
damage, liability or expense to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto). The
indemnity agreement set forth in this Section 8(a) shall be in addition to any
liabilities that the Company may otherwise have.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
and, upon execution and delivery of the Joinder Agreement, each of the
Guarantors, each of their respective directors, officers and employees and each
person, if any, who controls the Company or any

 

26



--------------------------------------------------------------------------------

Guarantor within the meaning of the Securities Act or the Exchange Act, against
any loss, claim, damage, liability or expense, as incurred, to which the
Company, any Guarantor or any such director, officer, employee or controlling
person may become subject, under the Securities Act, the Exchange Act, or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of such Initial Purchaser), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
the Pricing Supplement, any Company Additional Written Communication or the
Final Offering Memorandum (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Initial Purchaser through the Representative expressly for use therein; and
to reimburse the Company, any Guarantor and each such director, officer,
employee or controlling person for any and all expenses (including the fees and
disbursements of one firm of counsel, in addition to local and special counsels,
as provided in Section 8(c)) as such expenses are reasonably incurred by the
Company, any Guarantor or such director, officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action. Each of the Company
and the Guarantors hereby acknowledges that the only information that the
Initial Purchasers through the Representative have furnished to the Company
expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto) are the statements set forth
in paragraph four, the second sentence of paragraph five, the third sentence of
paragraph six and paragraph nine under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Final Offering Memorandum. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that each Initial Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory

 

27



--------------------------------------------------------------------------------

to such indemnified party; provided, however, if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof (other than the
reasonable costs of investigation) unless (i) the indemnified party shall have
employed separate counsel in accordance with the proviso to the immediately
preceding sentence (it being understood, however, that the indemnifying party
shall not be liable for the expenses of more than one separate counsel (together
with local counsel (in each jurisdiction)), which shall be selected by Merrill
Lynch (in the case of counsel representing the Initial Purchasers or their
related persons), representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by this Section 8, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall have received notice of such terms of settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement. No indemnifying
party shall, without the prior written consent of the indemnified party, which
shall not be unreasonably withheld, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened action, suit or proceeding
in respect of which any indemnified party is or could have been a party and
indemnity was or could have been sought hereunder by such indemnified party,
unless such settlement, compromise or consent (i) includes an unconditional
release of such indemnified party from all liability on claims that are the
subject matter of such action, suit or proceeding and (ii) does not include any
statements as to or any findings of fault, culpability or failure to act by or
on behalf of any indemnified party.

 

28



--------------------------------------------------------------------------------

Section 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein (other than due to the failure to
provide timely notice as provided therein), then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company, and the total discount received by the Initial Purchasers bear
to the aggregate initial offering price of the Securities. The relative fault of
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors, on the one hand, or the Initial Purchasers, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or documented expenses reasonably incurred and documented by such party in
connection with investigating or defending any action or claim. The provisions
set forth in Section 8 hereof with respect to notice of commencement of any
action shall apply if a claim for contribution is to be made under this
Section 9; provided, however, that no additional notice shall be required with
respect to any action for which notice has been given under Section 8 hereof for
purposes of indemnification.

The Company and the Initial Purchasers and, upon execution and delivery of the
Joinder Agreement, each of the Guarantors, agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to

 

29



--------------------------------------------------------------------------------

contribute pursuant to this Section 9 are several, and not joint, in proportion
to their respective commitments as set forth opposite their names in Schedule A.
For purposes of this Section 9, each Affiliate, director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors. For the avoidance of doubt, the Guarantors are not entitled to any
rights or benefits under Section 8 or this Section 9 prior to their execution of
the Joinder Agreement

Section 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) trading or quotation in any of the Company’s or Energizer
Holdings’ securities shall have been suspended or limited by the Commission or
by the New York Stock Exchange (the “NYSE”), or trading in securities generally
on either the Nasdaq Stock Market or the NYSE shall have been suspended or
limited, or minimum or maximum prices shall have been generally established on
any of such quotation system or stock exchange by the Commission or FINRA;
(ii) a general banking moratorium shall have been declared by any of federal,
New York or Missouri authorities; (iii) there shall have occurred any outbreak
or escalation of national or international hostilities or any crisis or
calamity, or any change in the United States or international financial markets,
or any substantial change or development involving a prospective substantial
change in United States’ or international political, financial or economic
conditions, as in the judgment of the Representative is material and adverse and
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities in the manner and on the terms described in the
Pricing Disclosure Package or to enforce contracts for the sale of securities;
(iv) in the judgment of the Representative there shall have occurred any
Material Adverse Change; or (v) the Company shall have sustained a loss by
strike, fire, flood, earthquake, accident or other calamity of such character as
in the judgment of the Representative may interfere materially with the conduct
of the business and operations of the Company regardless of whether or not such
loss shall have been insured. Any termination pursuant to this Section 10 shall
be without liability on the part of (i) the Company or any Guarantor to any
Initial Purchaser, except that the Company and the Guarantors shall be obligated
to reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company, or (iii) any party hereto to
any other party except that the provisions of Sections 8 and 9 hereof shall at
all times be effective and shall survive such termination.

Section 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Company, any Guarantor or any of their partners, officers
or directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.

 

30



--------------------------------------------------------------------------------

Section 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Merrill Lynch, Pierce, Fenner & Smith

  Incorporated

One Bryant Park

New York, New York 10036

Facsimile: (212) 901-7867

Attention: Legal Department

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Facsimile: (212) 701-5800

Attention: Michael Kaplan

If to the Company or the Guarantors:

Energizer SpinCo, Inc.

553 Maryville University Drive

St. Louis, Missouri 63141

Facsimile: (314) 985-2258

Attention: General Counsel

with a copy to:

Bryan Cave LLP

One Metropolitan Square

21 North Broadway, Suite 3600

St. Louis, Missouri 63102

Facsimile: (314) 552-8149

Attention: R. Randall Wang

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

Section 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

 

31



--------------------------------------------------------------------------------

Section 14. Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

Section 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

Section 16. Governing Law Provisions. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

(a) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding, as
to which such jurisdiction is non-exclusive) of the Specified Courts in any
Related Proceeding. Service of any process, summons, notice or document by mail
to such party’s address set forth above shall be effective service of process
for any Related Proceeding brought in any Specified Court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any Specified Proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any Specified Court
that any Related Proceeding brought in any Specified Court has been brought in
an inconvenient forum.

(b) Waiver of Jury Trial. The Company and each Guarantor hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

Section 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the

 

32



--------------------------------------------------------------------------------

non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

Section 18. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, the Guarantors or their respective Affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and the Guarantors, and the several Initial Purchasers have
no obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

 

33



--------------------------------------------------------------------------------

Section 19. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

34



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, ENERGIZER SPINCO, INC. By:

/s/ Mark S. LaVigne

Name: Mark S. LaVigne Title: Vice President, Chief Operating Officer & Secretary

 

35



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

MERRILL LYNCH, PIERCE, FENNER & SMITH

  INCORPORATED

 

Acting on behalf of itself
and as the Representative of
the several Initial Purchasers

MERRILL LYNCH, PIERCE, FENNER & SMITH

  INCORPORATED

 

By:

/s/ Adam Cady

Name: Adam Cady Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate
Principal
Amount of
Securities to be
Purchased  

Merrill Lynch, Pierce, Fenner & Smith

     Incorporated

   $ 193,620,000   

J.P. Morgan Securities LLC

     90,300,000   

Citigroup Global Markets Inc.

     90,300,000   

Goldman, Sachs & Co.

     90,300,000   

Mitsubishi UFJ Securities (USA), Inc.

     90,300,000   

Credit Suisse Securities (USA) LLC

     45,180,000      

 

 

 

Total

$ 600,000,000   



--------------------------------------------------------------------------------

SCHEDULE B

Guarantors

 

Name

   Jurisdiction Energizer, LLC    All Delaware Energizer Manufacturing, Inc.   
Energizer Brands, LLC    Energizer International, Inc.    Energizer Investment
Company   



--------------------------------------------------------------------------------

EXHIBIT A

Pricing Supplement

 

PRICING SUPPLEMENT CONFIDENTIAL

ENERGIZER SPINCO, INC.

$600,000,000

5.500% Senior Notes due 2025

 

 

Pricing Supplement dated May 15, 2015

(the “Pricing Supplement”)

to the

Preliminary Offering Memorandum dated May 11, 2015

(the “Preliminary Offering Memorandum”)

of Energizer SpinCo, Inc.

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum.

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. Capitalized terms used herein but not defined shall have the
meanings assigned to them in the Preliminary Offering Memorandum. Other
information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) or the securities laws of any other jurisdiction and are
being offered and sold in the United States only to qualified institutional
buyers in reliance on Rule 144A under the Securities Act and to certain non-U.S.
person in transactions outside the United States in reliance on Regulation S
under the Securities Act.

Terms Applicable to the 5.500% Senior Notes due 2025

 

Issuer: Energizer SpinCo, Inc. (the “Issuer”) Principal Amount: $600,000,000
Title of Securities: 5.500% Senior Notes due 2025 (the “Notes”) Final Maturity
Date: June 15, 2025 Issue Price: 100.0%, plus accrued interest, if any, from
June 1, 2015

 

A-1



--------------------------------------------------------------------------------

Coupon:    5.500% Yield to Maturity:    5.500% Guarantors:    The notes will be
guaranteed from the Effective Date, jointly and severally, on an unsecured
basis, by each of the Issuer’s domestic restricted subsidiaries that is a
borrower or a guarantor under the Credit Facilities. Interest Payment Dates:   
June 15 and December 15 Record Dates:    June 1 and December 1 First Interest
Payment Date:    December 15, 2015 Escrow of Proceeds; Special Mandatory
Redemption:    The net proceeds of this offering, plus an incremental amount in
cash sufficient to pay the principal amount of the notes, together with interest
accrued on the notes from the Issue Date to, but excluding, July 16, 2015, will
be deposited into the Escrow Account. The Escrow Account will be pledged to the
trustee, for the benefit of the holders of the notes, and may be invested in
U.S. Government Obligations in which the trustee, for the benefit of the holders
of the notes, will have a valid and perfected first-priority security interest.
If the Escrow Conditions are not fulfilled by July 9, 2015, or in the event the
Issuer’s board of directors earlier determines that the Escrow Conditions will
not be satisfied by such date, the notes will be redeemed at a price equal to
the principal amount of the notes, plus accrued and unpaid interest on the notes
from the Issue Date to, but excluding the date of redemption. Optional
Redemption:    On or after June 15, 2020, the Issuer may, at its option, redeem
all or any portion of the Notes, at once or over time, upon not less than 30
days nor more than 60 days prior notice. The Notes may be redeemed at the
redemption prices set forth below, plus accrued and unpaid interest, if any, to,
but excluding, the redemption date (subject to the right of holders of record on
the relevant record date to receive interest due on the relevant interest
payment date) calculated by us. The following prices are for Notes redeemed
during the 12-month period commencing on June 15 of the years set forth below,
and are expressed as percentages of principal amount:

 

Redemption Year

   Price  

2020

     102.750 % 

2021

     101.833 % 

2022

     100.917 % 

2023 and thereafter

     100.000 % 

 

A-2



--------------------------------------------------------------------------------

Optional Redemption with Equity Proceeds: 35% at 105.500% of plus accrued and
unpaid interest until June 15, 2018. Make-Whole Redemption: Make-whole
redemption at Treasury Rate + 50 bps until June 15, 2020. Change of Control
Offer: 101% of aggregate principal amount thereof, plus accrued and unpaid
interest. Joint Book-Running Managers:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

J.P. Morgan Securities LLC

 

Citigroup Global Markets Inc.

 

Goldman, Sachs & Co.

 

Mitsubishi UFJ Securities (USA), Inc.

Co-Manager: Credit Suisse Securities (USA) LLC Trade Date: May 15, 2015
Settlement Date (Issue Date): June 1, 2015 (T+10) The Issuer expects to deliver
the Notes against payment for the Notes on or about June 1, 2015, which will be
the tenth business day following the date of the pricing of the Notes (this
settlement cycle being referred to as “T+10”). Under Rule 15c6-1 of the Exchange
Act, trades in the secondary market generally are required to settle in three
business days, unless parties to a trade expressly agree otherwise. Accordingly,
purchasers who wish to trade Notes prior to delivery of the Notes will be
required, by virtue of the fact that the Notes initially will settle in T+10, to
specify alternative settlement arrangements to prevent a failed settlement and
should consult their own advisor. Distribution: 144A and Reg S for life. CUSIP
Numbers/ISINs:

29273A AA4 / US29273AAA43 (144A)

 

U29199 AA1 / USU29199AA19 (Reg S)

 

A-3



--------------------------------------------------------------------------------

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of the Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to qualified
institutional buyers, as defined in Rule 144A under the Securities Act, and
outside the United States solely to non-U.S. persons, as defined under
Regulation S under the Securities Act.

This communication does not constitute an offer to sell the Notes and is not a
solicitation of an offer to buy the Notes in any jurisdiction where the offer or
sale is not permitted.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER AGREEMENT

WHEREAS, Energizer SpinCo, Inc., a Missouri corporation (the “Company”) and the
Initial Purchasers named therein (the “Initial Purchasers”) heretofore executed
and delivered a Purchase Agreement, dated May 15, 2015 (the “Purchase
Agreement”), providing for the issuance and sale of the Notes;

WHEREAS, each of the Company’s subsidiaries party hereto as Guarantors (as
defined in the Purchase Agreement) has agreed to join in the Purchase Agreement
on the Effective Date.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

NOW, THEREFORE, each Guarantor hereby agrees for the benefit of the Initial
Purchasers, as follows:

1. Joinder. The undersigned hereby acknowledges that it has received and
reviewed a copy of the Purchase Agreement and all other documents it deems fit
in order to enter into this Joinder Agreement, and acknowledges and agrees
(i) to join and become a party to the Purchase Agreement as indicated by its
signature below as of the date hereof and shall have the same rights and
obligations thereunder as if it had been an original signatory to the Purchase
Agreement; (ii) to be bound by all covenants, agreements, representations,
warranties and acknowledgments attributable to a Guarantor in the Purchase
Agreement as if made by, and with respect to, the undersigned in accordance with
the terms of the Purchase Agreement; and (iii) to perform all obligations and
duties required of a Guarantor pursuant to the Purchase Agreement and that it
has complied with all covenants as of the date hereof.

2. Representations and Warranties and Agreements of the Guarantors. The
undersigned hereby represents and warrants to and agrees with the Initial
Purchasers that it has all requisite corporate, partnership or limited liability
company power and authority to execute, deliver and perform its obligations
under this Joinder Agreement and it has duly and validly taken all necessary
action for the consummation of the transactions contemplated hereby and by the
Purchase Agreement and that it has duly authorized, executed and delivered this
Joinder Agreement and it is a valid and legally binding agreement enforceable
against the undersigned in accordance with its terms.

3. Representations and Warranties and Agreements in the Purchase Agreement. The
undersigned hereby represents and warrants to, and agrees with, the several
Initial Purchasers that it has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
date hereof.

4. Counterparts. This Joinder Agreement may be signed in one or more
counterparts (which may be delivered in original form or a facsimile or “pdf”
file thereof), each of which shall constitute an original when so executed and
all of which together shall constitute one and the same agreement.

 

B-1



--------------------------------------------------------------------------------

5. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
thereto.

6. Headings. The section headings used herein are for convenience only and shall
not affect the construction hereof.

7. Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph or provision of this Joinder Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Joinder Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

8. Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THEREOF.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this agreement this
     day of             , 2015.

 

By:

 

Name:

Title:

[Signature Page to Joinder Agreement]

 

B-3



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A.

Each Initial Purchaser understands that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as permitted by
and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance on Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

 

Annex -1-1